       Case 4:21-cv-00526 Document 1 Filed on 02/18/21 in TXSD Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 RASHANETTE GUIDRY, BRASHANNA                     §
 LEDET AND KAVION LEDET                           §
                                                  §
                Plaintiff,                        §
                                                  §    CAUSE NO.: _______________________
 v.                                               §
                                                  §
 JOHN DOE and AIRGAS USA, LLC                     §
                                                  §
                Defendant.                        §

                         AIRGAS USA, LLC’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

                                         INTRODUCTION

        1.      Pursuant to 28 U.S.C. §1332(a), 28 U.S.C. §1441(a), 28 U.S.C. §1441(b), and in

compliance with 28 U.S.C. §1446, Airgas USA, LLC (“Airgas”) timely removes this civil state

court action brought by Rashanette Guidry, Brashanna Ledet, and Kavion Ledet (collectively

“Plaintiffs”) to the United States District Court for the Southern District of Texas, Houston

Division. The civil action is pending in Harris County state district court and bears Cause 2020-

78983; Rashanette Guidry, Brashanna Ledet, and Kavion Ledet v. John Doe and Airgas USA,

LLC; In the 11th Judicial District Court, Harris County, Texas (the “State Court Action”). A jury

has not been demanded.

        2.      Removal to the United States District Court for the Southern District of Texas,

Houston Division, is proper because:

             a. Plaintiffs state they are residents of Harris County, Texas;

             b. Defendant Airgas is a resident of Delaware with its principal place of business at
                259 N. Radnor-Chester Road, Suite 100, Radnor, Pennsylvania 19087;




CLARKHILL\A0842\419247\262044218.v1-2/17/21
       Case 4:21-cv-00526 Document 1 Filed on 02/18/21 in TXSD Page 2 of 5




             c. Airgas’ sole member, Airgas, Inc., is a resident of Delaware with its principal place
                of business in Pennsylvania;

             d. The District Court of the United States has original subject matter jurisdiction
                (diversity) of this action because (a) this is a civil action between citizens of
                different states; and (b) the matter in controversy exceeds the sum or value of
                $75,000.00, exclusive of interests and costs;

             e. This Notice of Removal is filed within thirty (30) days after January 19, 2021, the
                date on which Plaintiffs served Airgas with their Original Petition, which states the
                amount in controversy is over $1,000,000; and

             f. The United States District Court for the Southern District of Texas, Houston
                Division, is the District Court of the United States for the District and Division
                embracing the place where the State Court Action was filed.

See 28 U.S.C. §1332 (a); 28 U.S.C. §1441(a); 28 U.S.C. §1441(b); 28 U.S.C. §1446(a); 28 U.S.C.

§1446(b).

                        STATEMENT OF GROUNDS FOR REMOVAL

A.      Civil Action Between Citizens of Different States

        3.      According to Plaintiffs’ live pleading, Plaintiffs reside in Harris County, Texas.

See Exhibit A at ¶2, 3, and 4.

        4.      Airgas is a limited liability company incorporated in the State of Delaware. See

Exhibit B. Its principal place of business is its corporate headquarters located at 259 N. Radnor-

Chester Road, Suite 100, Radnor, Pennsylvania 19087. Airgas’ sole member, Airgas, Inc., is

incorporated in the State of Delaware. See Exhibit B. Its principal place of business is its corporate

headquarters located at 259 N. Radnor-Chester Road, Suite 100, Radnor, Pennsylvania 19087.

Airgas’ citizenship is therefore Delaware and Pennsylvania.

        5.      Because Plaintiffs are a citizen of a different state as compared to Airgas, there is

complete diversity of the parties for the purpose of removal.




CLARKHILL\A0842\419247\262044218.v1-2/17/21
       Case 4:21-cv-00526 Document 1 Filed on 02/18/21 in TXSD Page 3 of 5




B.      The Matter in Controversy Exceeds $75,000 Exclusive of Interest and Costs

        6.      The matter in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs. 28 U.S.C. §1446(2) states that “[i]f removal of a civil action is sought on the basis of

[diversity] jurisdiction … the sum demanded in good faith in the initial pleading shall be

determined to be the amount in controversy.” Plaintiff’s initial pleading demands “monetary relief

of over $1,000,000.” See Exhibit A at ¶8.

        7.      Therefore, the matter in controversy exceeds the sum of $75,000.00. The second

element to diversity jurisdiction is satisfied.

C.      Original Subject Matter Jurisdiction Pursuant to 28 U.S.C. §1332(a)/Removal is
        Proper Pursuant to 28 U.S.C. §§1441(a) and 1441(b)

        8.      Because this civil action is between citizens of different states and the matter in

controversy exceeds $75,000.00, exclusive of interest and costs, the District Courts of the United

States have original subject matter jurisdiction of this action. 28 U.S.C. §1332(a). Further, removal

to the United States District Court for the Southern District of Texas, Houston Division, is

appropriate as it is the district and division embracing the place where the original action is pending

and is not the place of residence of Airgas. 28 U.S.C. §§1441(a) and (b).

D.      Removal is timely

        9.      Plaintiffs served Airgas with his Original Petition on January 19, 2021.

Accordingly, this removal is timely filed within thirty-days.

                                         ATTACHMENTS

        10.     Pursuant to 28 U.S.C. §1446(a), Airgas attaches copies of the following:

                a.      An index of matters being filed (Exhibit “C”);

                b.      A list of all parties in the case and status (Exhibit “D”);

                c.      A civil cover sheet (Exhibit “E”);



CLARKHILL\A0842\419247\262044218.v1-2/17/21
       Case 4:21-cv-00526 Document 1 Filed on 02/18/21 in TXSD Page 4 of 5




                d.      A copy of the state court docket sheet, a copy of all pleadings, and all
                        process (Exhibit “F”);

                e.      A list of all attorneys involved in the action (Exhibit “G”);

                f.      A list of which parties have requested a jury trial (Exhibit “D”);

                g.      The name and address of the court from which the case was removed
                        (Exhibit “H”); and

                h.      Notice of Removal to the State Court (Exhibit “I”).

                                       PENDING MOTIONS

        11.     There are no pending motions. There are no orders signed by the state court judge.

                                               CONSENT

        12.     There are no other named defendants other than Airgas. Accordingly, no other

party must consent. Plaintiffs have named a “John Doe” defendant.

     NOTICE TO ADVERSE PARTIES/FILING WITH CLERK OF STATE COURT

        13.     Pursuant to 28 U.S.C. §1446(d), promptly after the filing of this Notice of Removal

Airgas will give written notice of removal to all adverse parties and will file a copy of this Notice

of Removal with the clerk of the 11th Judicial District Court – the court in which the State Court

Action was filed.

                                              CONCLUSION

        14.     For the stated reasons, Airgas removes the State Court Action to the United States

District Court for the Southern District of Texas, Houston Division.




CLARKHILL\A0842\419247\262044218.v1-2/17/21
       Case 4:21-cv-00526 Document 1 Filed on 02/18/21 in TXSD Page 5 of 5




                                              Respectfully submitted,

                                              CLARK HILL PLC

                                              /s/ Bijan R. Siahatgar
                                              BIJAN R. SIAHATGAR
                                              SBOT 18336200
                                              BSiahatgar@clarkhill.com
                                              Lead Counsel

                                              COUNSEL FOR AIRGAS USA, LLC
Of Counsel:
LOUIS W. WILLIAMS
SBOT 24088645
2 Houston Center
909 Fannin Street, Suite 2300
Houston, Texas 77010-1036
Telephone: (713) 951-5600
Facsimile: (713) 961-5660
LWilliams@clarkhill.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that, on February 18, 2021, a true and correct copy of the above document
was forwarded to all parties of record via ECF Electronic Filing.


                                              /s/ Bijan R. Siahatgar
                                              Bijan Siahatgar




CLARKHILL\A0842\419247\262044218.v1-2/17/21
